Citation Nr: 0423403	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-04 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1963, and from August 1965 to February 1970.  His 
active military service included two tours in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In an August 2001 rating decision, the RO denied the 
appellant service connection for the cause of the veteran's 
death as a result of exposure to herbicides and eligibility 
to Title 38, U.S.C.A., Chapter 35, Survivors' and Dependents' 
Educational Assistance benefits.  She was notified of the 
decision, and apprised of her appellate rights.  She did not 
appeal.  

In a December 2001 decision, the Board denied the appellant 
entitlement to nonservice-connected VA burial benefits and 
denied an effective date earlier than May 1, 1999, for the 
award of nonservice-connected death pension.  That decision 
has not been appealed to the United States Court of Appeals 
for Veterans Claims (Court); the December 2001 Board decision 
is final.  

In April 2002, VA received the appellant's request for 
entitlement to service connection for the cause of the 
veteran's death.  It was maintained that his death was due, 
in part, to exposure to herbicides based resulting in 
diabetes mellitus and lung cancer.  It was also averred that 
the veteran's death was due to hepatitis.  At the time of the 
previous denial of service connection for the cause of the 
veteran's death, diabetes mellitus and lung cancer had been 
recognized by VA as disorders that were presumed to have 
resulted from exposure to herbicides.  The RO viewed the 
evidence on a denovo basis.  Because review of the claim on a 
denovo basis affords the appellant a more thorough review, 
and results in no harmful error to the appellant, the Board 
will also review this claim in like manner.  


FINDINGS OF FACT

1.  VA's duty to assist the appellant in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's death certificate reports that he died in 
November 1998, at 55 years of age; the cause of death is 
listed as adinocarcinoma of the pancreas, of ten months 
duration; no contributory or other significant diseases were 
listed as present at the time of death; and no autopsy was 
performed.  

3.  At the time of his death, the veteran was not service-
connected for any disability, nor was there an open claim 
requesting entitlement to service connection for a disease or 
injury.  

4.  No competent medical evidence has been presented that 
attributes a fatal disease process to the veteran's military 
service, to include his exposure to herbicides while on 
active duty service.  


CONCLUSION OF LAW

A service-connected disability did not cause, hasten or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1103, 1310, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.300, 
3.309, 3.312, 3.326(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
Court essentially held that VA must provide notice "upon 
receipt" and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case, see 
Bernard v. Brown, 4 Vet. App. 384 (1993), and there has been 
full compliance with the VCAA, and all other legal precedents 
applicable to the claim.  See Pelegrini II.  Under the facts 
of this case, the Board finds that the record has been fully 
developed, and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding 
what further evidence she should submit to substantiate her 
claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

In the case at hand, the appellant's substantially complete 
application was received in April 2002 and she was informed 
of the VCAA by VA letter of May 2002, which also advised her 
of the development actions required by the statute.  The 
initial adjudication took place in July 2002.  A statement of 
the case was issued in January 2003, which contained the 
pertinent provisions of the VCAA.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Hence, there has been substantial 
compliance with Pelegrini II in that the appellant has 
received the VCAA content-complying notice and there has been 
proper subsequent VA process.  See Pelegrini II, slip op. 10-
11.  

The appellant maintains that the veteran, who served in 
Vietnam, died from pancreatic cancer, but that he also had 
lung cancer, diabetes, both of which are presumptive 
residuals of exposure to herbicides, and hepatitis, from 
tattoos, acquired on active duty, all of which hastened or 
contributed substantially to death.  

The veteran's death certificate shows that he died at age 55 
of adinocarcinoma of the pancreas, of ten months duration.  
No other disease or disorder is noted on the death 
certificate as causing or contributing to his death.  No 
autopsy was performed.  At the time of death, he was not 
service-connected for any disability, nor was there an open 
claim pending for entitlement to service-connection for any 
disease or injury.  

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see also 38 U.S.C.A. 
Chapter 11.  

Generally, the death of a veteran is service connected if 
"the death resulted from a disability incurred or aggravated 
[ ] in the line of duty in the active military, naval, or air 
service."  See 38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  A 
service-connected disability may be either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or it was 
etiologically related to the death.  See 38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially, or materially, to the cause of 
death; combined to cause death; or aided or lent assistance 
to producing death.  See 38 C.F.R. § 3.312(c).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease, or some other manifestation of the 
disability, during service.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service, with continuity of symptomatology 
demonstrated thereafter.  See 38 C.F.R. § 3.303(b); see also 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence 
that relates the current disorder to service must be medical, 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  See Savage, 10 Vet. App. at 
495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  See 38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  

Review of the veteran's service medical records fail to show 
any symptomatology or complaints pertaining to pancreatic 
cancer.  Post-service, there are numerous VA and non-VA 
outpatient treatment and hospitalization records for various 
periods between July 1971 and early 1998.  These records do 
not contain any reference to pancreatic cancer.  Rather, 
pancreatic cancer was first shown in early 1998, which is 
over twenty-eight years after his separation from active 
military service.  Further, despite his numerous medical 
records, nowhere in those records is there a medical opinion 
of a nexus, or link, between the veteran's adinocarcinoma of 
the pancreas and his military service.  

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

In the veteran's case, pancreatic cancer was diagnosed 
twenty-eight years after he was separated from service and 
there is no medical opinion of a link between pancreatic 
cancer and his military service.  Hence, service connection 
for the cause of his death based on direct incurrence of a 
service-connected disability is denied.  

In the alternative, the appellant maintains that the veteran 
developed pancreatic cancer as a result of his exposure to 
herbicides, specifically Agent Orange, during his multiple 
tours in Vietnam.  Evidence of record confirms he served in 
Vietnam in 1965-1966 and in 1969-1970; and his awards and 
decorations include the Vietnam Service and Vietnam Campaign 
Medals.  By law and regulation, a veteran who, during active 
military service, served in Vietnam between January 1962 and 
May 1975, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  In the case at hand, the veteran's 
exposure to herbicides is conceded.  See 38 C.F.R. 
§ 3.307(6).  However, 38 C.F.R. § 3.309(e) is very specific 
as to which diseases can be presumed service connected due to 
exposure to an herbicide agent.  Adinocarcinoma of the 
pancreas is not listed as one of those presumptive diseases.  
As such, the law and regulation does not present pancreatic 
cancer as a presumptive disease associated with herbicide 
exposure.  

The appellant also maintains that the veteran was suffering 
from lung cancer at the time of his death.  Review of his 
service medical records finds no indication of any lung 
complaints or symptomatology.  Rather, his lungs were 
consistently noted, both on physical examinations and by x-
rays, as completely normal.  

The veteran's numerous post-service medical records do not 
contain any mention of lung or breathing problems until a 
December 1990 VA hospitalization where it was noted that he 
used an Alupent inhaler; however, there was no diagnosis 
rendered regarding the lungs.  In October 1993, during a VA 
examination, the veteran complained of a breathing problem, 
which, he said, was due to exposure to Agent Orange, although 
he did not know the diagnosis.  He claimed to be taking 
medication for this, including using an inhaler, as needed, 
and sleeping sitting up in order to breathe.  No diagnosis 
referencing those complaints was given on examination.  

In early January 1998, M. Marquardt, M.D., at Randolph 
Hospital, reported the veteran had a past history of some 
sort of chronic lung disease and review of the veteran's 
systems was positive for chronic lung disease.  Also noted 
was that the veteran smoked one pack of cigarettes per day.  
On examination, his respiratory system was clear.  A mid-
January 1998 University of North Carolina (UNC) Hospital 
treating report noted, by x-ray, a 3 mm nodule in the left 
lung and a smaller 2mm nodule within the periphery of the 
left lower lobe.  In late February 1998, J. Tepper, M.D., 
Department of Oncology, UNC Hospital, noted that the 
veteran's lungs were clear to auscultation, and there was a 
small lymph node in the AP window.  Dr. Tepper offered that 
this would be an unlikely site for a solitary site of 
metastases.  

Review of the record notes a history of chronic lung 
disorder, which was first shown many years after the 
veteran's separation from service; however, there is no 
medical diagnosis of lung cancer, nor is there a medical 
opinion of a nexus between a post-service chronic lung 
disorder and a disease or injury in military service.  
Although respiratory cancers of the lung are listed as 
presumptive diseases associated with exposure to herbicide 
agents, see 38 C.F.R. § 3.309(e), for such disease to be 
service-connected, there must be a medical diagnosis of 
carcinoma of the lungs.  Further, the veteran's death 
certificate does not list carcinoma of the lungs as the cause 
of death, as contributing factor in death, or as a 
significant disease present at the time of death.  Hence, 
without a medical diagnosis of lung cancer, such disease 
cannot be a cause of death or to have contributed 
substantially or materially to the veteran's death.  Service 
connection for the cause of his death on this basis is 
denied.  

In the alternative, the appellant maintains that the veteran 
had elevated blood sugar levels, constituting diabetes a 
presumptive disease associated with exposure to herbicides 
and which contributed substantially or materially to her 
husband's death.  

Review of the veteran's service medical records shows his 
blood sugar levels were consistently within normal range.  
Post-service, there is no indication of any elevated blood 
sugar levels until the veteran's treating physician, 
S. Bernard, M.D., at UNC Hospital, noted, in a March 2002, 
medical statement, that, during treatment, the veteran's 
blood sugars were all normal, except for a single blood sugar 
of 273 on the 9th of January 1998.  The physician then 
offered that, because of the veteran's pancreatic cancer and 
his therapy, it is possible that he may have eventually 
developed some degree of glucose intolerance; however, he was 
unable to make a definitive diagnosis based on a single 
determination.  

Although Type II diabetes, also known as Type II diabetes 
mellitus or adult-onset diabetes, is listed as a presumptive 
disease associated with exposure to herbicide agents, see 
38 C.F.R. § 3.309(e), for such disease to be service-
connected, there must be a medical diagnosis of Type II 
diabetes.  In the veteran's case, there is no such diagnosis.  
Rather, the only medical opinion of record is that such 
diagnosis could not be made based on a single elevated blood 
sugar reading.  In addition, the veteran's death certificate 
does not list diabetes as the cause of death, as contributing 
factor in death, or as a significant disease present at the 
time of death.  Hence, without a medical diagnosis of 
diabetes., such disease cannot be a cause of death or to have 
contributed substantially or materially to the veteran's 
death.  Service connection for the cause of his death on this 
basis is denied.  

The appellant also maintains that the veteran had Hepatitis A 
and Hepatitis B, which she maintains contributed 
substantially or materially to the veteran's death, and which 
were contracted through tattoo needles, while he was on 
active duty serving in the Canal Zone, Panama, in the early 
1960's.  

On service entry in September 1960, the veteran's physical 
examination report makes no mention of any tattoos.  However, 
his June 1963 separation examination report notes tattoos on 
his right upper and lower arm, and on his left upper arm.  

Dr. Marquardt, in a medical statement dated in June 2001, 
related that the veteran had been seen in the emergency 
department at Randolph Hospital on January 2 and 5, 1998.  
Laboratory tests were performed on January 2, 1998, which 
revealed that he had Hepatitis B and Hepatitis A at some 
point in his life, but he was "clear" of these antigens at 
the time of testing.  Based on the results of the tests that 
were performed on January 2, 1998, he further offered it 
appears doubtful that the Hepatitis infection contributed to 
liver/pancreatic cancer.  

In lay statements, received in August and September 2002, a 
fellow serviceman of the veteran, recalled that the veteran 
had undergone tattooing in the early 1960's, while he was 
stationed in the Canal Zone, Panama.  He remembered the 
veteran being treated in September 1968 for Hepatitis B; that 
it was common to use other's razors, and to be around wounded 
soldiers.  He opined that the food eaten in Vietnam could 
have contributed to the veteran's pancreatic cancer, and he 
remembered that the veteran was a heavy cigarette smoker, 
over one pack per day.  

The evidence does show that the veteran had had Hepatitis A 
and B at some time during his life; however, medical opinion, 
based on examination of the veteran and review of the record, 
was that he was "clear" of those antigens as late as 
January 1998.  Also, there is no medical opinion of a nexus, 
or link, between either Hepatitis A or B and the cause of the 
veteran's death.  Although the veteran's tattooing in service 
was confirmed, there is no evidence in his service medical 
records of any treatment for Hepatitis while he was on active 
duty.  Further, while this serviceman may well believe that 
the veteran's fatal cancer of the pancreas was due to the 
food eaten in Vietnam, the Board would like to emphasize that 
it is the province of trained health care professional to 
enter conclusions that require medical opinion, such as the 
diagnosis of a disability or an opinion as to the etiology of 
that disability.  In this case, there is no evidence that the 
fellow serviceman is a certified health care professional, 
therefore, his assertions regarding the relationship between 
any fatal pancreatic cancer and the veteran's military 
service are found to be inherently incredible when viewed in 
the context of the total record.  As a layman, he is not 
competent to diagnose the presence of a disability or to 
relate that disability to any particular event or period of 
time; hence, his contention in this regard have no probative 
value.  An appropriate medical expert must identify such a 
relationship, which involves a medical diagnosis (and nexus 
to service).  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App 609, 611 (1992).  

In the veteran's case, there is no medical opinion that he 
was actually suffering from Hepatitis, either A or B, at the 
time of his death, nor is there a medical opinion that his 
fatal adinocarcinoma of the pancreas was related to any form 
of Hepatitis.  Further, the death certificate makes no 
mention of any form of Hepatitis.  Hence, service connection 
for the cause of the veteran's death on this basis is denied.  

As for the contention that the veteran's smoking of 
cigarettes while he was in service was a cause of his death, 
or at least contributed substantially or materially to his 
death, the Board notes that there is evidence of record that 
the veteran smoked a pack of cigarettes per day for many 
years.  However, there is no medical opinion of any nexus 
between his smoking and the cause of his death, only the 
appellant's unsubstantiated allegation.  Further, and more 
importantly, effective June 10, 1998, claims received after 
June 9, 1998, as was the appellant's, a disability or death 
will not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  For the purpose of 
this section, the term "tobacco products" means cigars, 
cigarettes, smokeless tobacco, pipe tobacco, and roll-your-
own tobacco.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  
Therefore, service connection for the cause of the veteran's 
death on this basis is denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for the cause of the veteran's death.  See 
38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



